Citation Nr: 1115680	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cirrhosis of the liver associated with hepatitis C.

3.  Entitlement to service connection for hypertension, claimed as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A March 2009 rating decision denied entitlement to service connection for hypertension, and a June 2009 rating decision denied entitlement to service connection for bilateral hearing loss and cirrhosis of the liver associated with hepatitis C.  In August 2009, the Veteran filed a notice of disagreement with regard to the bilateral hearing loss and hepatitis C issues.  A statement of the case was issued in September 2009.  In November 2009, the Veteran filed a substantive appeal, and in such submission the Veteran expressed disagreement with the denial of service connection for hypertension.  A statement of the case was issued in March 2010 with regard to this issue, and a substantive appeal was received in March 2010.  The Veteran testified at a Board hearing in February 2011; the transcript is of record.

The issues of entitlement to service connection for cirrhosis of the liver associated with hepatitis C and hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2009, the Veteran was afforded a VA audiological examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hearing loss issue in appellate status.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In March 2009, the Veteran underwent a VA examination.  The examiner noted review of the claims folder, to include the in-service audiometric examinations conducted in August 1969 and November 1973.  The examiner noted that the August 1969 audiogram demonstrated hearing within normal limits in both ears, and the November 1973 audiogram demonstrated hearing within normal limits.  The Veteran reported bilateral hearing loss and tinnitus.  He reported difficulty understanding speech heard over the television or over the telephone and he frequently has to ask people what they say.  He reported a gradual onset of hearing loss that he noticed shortly after service when he was chronically exposed to high levels of noise as a result of his military duty.  He denied other ear-related symptoms except for tinnitus.  He reported military noise exposure without hearing protection devices and occupational noise exposure with the use of hearing protection devices.  He reported a gradual onset of tinnitus while serving in the artillery in Vietnam.  Audiometric testing reflected the following pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
30
35
LEFT
20
20
15
55
60

The examiner noted the Veteran's report that his hearing loss began shortly after his discharge from service.  The examiner, again, noted normal audiograms at the time of enlistment and discharge from service.  The examiner stated that the current audiogram demonstrated a bilateral sensorineural hearing loss, possibly consistent with noise exposure.  However, due to the normal audiometric data obtained prior to his discharge from service, the examiner opined that it would seem at least as likely as not that the hearing loss was not the result of his military duty.  

As detailed, the Veteran's hearing was normal during testing conducted at the time of enlistment and at the time of discharge from service.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, it is relevant that the Veteran did not file an initial claim for compensation until July 2008, more than 34 years after he separated from service.  Moreover, sensorineural hearing loss was not documented until he underwent the VA examination in March 2009, thus over 35 years after separation from service; the Veteran has not submitted or identified any post-service medical providers pertaining to his claimed hearing loss.  In this regard, the Board finds an absence of any objective evidence of hearing loss for over 35 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in March 2009, and the examiner interviewed and examined the Veteran, and reviewed and summarized the in-service audiological findings, and opined that the Veteran's current hearing loss is not due to military acoustic trauma in light of the normal hearing findings in service and upon separation from service.  The opinion of the VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains a detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements of noise exposure credible.  The Board concedes that the Veteran had noise exposure during his period of active service.  The Veteran has also testified that he had 15 percent hearing loss when he was discharged from service; however, such statement is not supported by the contemporaneous service treatment records which contain audiometric testing which reflect normal hearing.  Thus, the Board finds that such statement lacks credibility as it is not supported by the record.  Moreover, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, hearing loss was not shown until over 35 years after separation from service, and he did not claim compensation until over 34 years after separation from service.  The Veteran told the VA examiner that his hearing loss began shortly after service, but there is no objective evidence to support that he had hearing loss during such time, and the VA examiner considered such assertion in offering an etiological opinion but determined that it was not likely that his hearing was loss was due to service in light of the normal findings on separation examination.  The March 2009 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the medical examiner which reflects that his hearing loss is not due to noise exposure in service.  

The negative clinical and documentary evidence post service for several decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until 34 years or so years after separation from service, and a medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Cirrhosis of the liver associated with hepatitis C

The medical evidence of record reflects that hepatitis C was diagnosed in or about January 2008.

In an April 2009 statement, the Veteran asserted that during service he was an intravenous drug user which required rehabilitation, and he participated in high risk sexual activity.  

Service treatment and personnel records do not reflect any notations of any drug or alcohol use nor that he required rehabilitation.  A September 1971 lab slip reflects that the Veteran was having urethral drainage and he underwent a GC smear.  The result was G.N.I.D. (Gram-Negative Intracellular Diplococci).  On a 'Medical History' completed by the Veteran in September 1973, he checked the 'No' box for 'drug or alcohol problem.'  Service treatment records also do not reflect that the Veteran underwent a blood transfusion.

A February 2008 clinical record from Heritage Medical Associations, P.C., contains a discussion regarding the Veteran's cirrhosis and hepatitis C.  The examiner stated that he could find "no other explanation for his cirrhosis at this time.  He did receive a blood transfusion in Vietnam, which I think is his source of infection."

In May 2009, the Veteran underwent a VA examination.  The examiner noted a date of onset of hepatitis C of January 2008.  A routine blood test was performed and he was noted to have elevated liver enzymes and was found to have hepatitis C.  The Veteran reported suffering from malaria during service, but did not know whether or not he had a blood transfusion.  With regard to whether there was a history of alcohol abuse, the Veteran reported that he quit 30 years ago and would not drink daily and only had intermittent mild consumption. The Veteran denied any tattoos.  He reported sharing toothbrushes during service.  He reported blood exposure during service.  He denied any intranasal cocaine use.  He reported intravenous drug use during service.  He reported high risk sexual practices during service.  He denied repeated body piercing.  He reported sharing shaving razors during service.  The examiner was asked to determine whether the Veteran's hepatitis C is related to his 1971 sexually transmitted disease.  The examiner could not resolve the issue without resort to mere speculation.  The examiner stated that the Veteran had multiple risk factors for hepatitis C including risky sexual practices which resulted in an STD in 1971, IV drug use while in service, sharing razors and toothbrushes as well as exposure to blood while on the battlefield.  The examiner stated that it was impossible to determine which factor ultimately led to his infection as any one of them could be the culprit.  

At a February 2011 Board hearing, the Veteran testified that during basic training he received gun injections.  He denied any hepatitis C risk factors following service.  He testified that he had sex with prostitutes during service.  He was not aware of undergoing a blood transfusion during service, but noted that he had malaria during service.  He denied suffering from an injury with bleeding.  He testified that he donated blood in the 1970's but he was told that his blood would not be accepted because of poor liver function.  He stated that in or about 1974, he sought VA treatment for approximately a year and underwent testing because he was having "bad headaches" and "not feeling well."  He recalled at that time that he was told liver function tests were "bad" or "not right."  He also testified that he underwent "therapy" for alcohol and drug abuse while stationed at Fort Campbell.

Initially, an attempt should be made to obtain any outstanding VA treatment records from 1974 and 1975.  The RO should contact the Veteran and request that he identify the VA Medical Center (VAMC) in which he sought treatment in or about 1974, and then such records should be requested.  If the Veteran provides sufficient information, his records should be requested from such VA facility.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence of record contains a service department records envelope marked "Asbestos/Personnel" but it contains limited personnel records.  In light of the Veteran's assertion that he underwent drug and alcohol rehabilitation during service, an attempt should be made to obtain the entirety of the Veteran's personnel records, to include his 201 personnel file.  

Upon completion of the above, the Veteran should be afforded another VA examination with a physician with appropriate expertise, to determine the nature and etiology of his claimed hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

Service connection is in effect for diabetes mellitus, type II, rated 20 percent disabling, effective July 29, 2008.  The medical evidence of record reflects that diabetes mellitus was diagnosed in or about December 2007.  Diabetes mellitus, type II, is presumed to be due to service, as the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The Veteran asserts that his hypertension is due to or aggravated by his service-connected diabetes mellitus, type II.  

The medical evidence of record reflects that hypertension was diagnosed in or about April 2008, although a February 2008 private record reflects a diagnosis of portal hypertension.  

An October 2008 VA examination report reflects that the date of onset of the Veteran's diabetes was in January 2008 and was diagnosed on routine screening examination.  With regard to possible diabetes related conditions, the examiner noted cardiovascular disease and stated that hypertension is a potentially related condition.  However, the examiner stated that hypertension is not a complication of diabetes as it was diagnosed at the same time as diabetes.  The examiner also stated that hypertension is not worsened or increased by diabetes.  

In March 2010 correspondence from Melinda Phillips-Freeman, MSN, APN, BC, she stated that she had treated the Veteran since 2008.  She opined that the Veteran's hypertension is a secondary condition of his diabetes mellitus.  Studies have shown that diabetes and hypertension tend to occur together because they share certain physiological traits.  The effects caused by each disease process tend to make the other disease more likely to occur.  In the case of diabetes and high blood pressure these effects include but are not limited to increased fluid volume, the total amount of fluid in the body which tend to raise blood pressure since diabetes is an inflammatory disease.  Also increased arterial stiffness or atherosclerosis disease prominent in diabetes patients also tends to raise blood pressure and impaired insulin levels in the body which can directly cause increases in blood pressure.

The Board notes that the October 2008 VA examination is inadequate as it fails to provide an adequate rationale for the negative etiological opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the March 2010 private opinion, the Board has determined that the Veteran should undergo another VA examination to assess the nature and etiology of his hypertension , to include whether any such disability is proximately due to or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to the VA facility he sought treatment at in or about 1974, to include the dates of treatment.  If the Veteran does not respond to such request or provides insufficient identifying information, documentation to that effect should be associated with the claims folder.

If the Veteran provides adequate identifying information, request the Veteran's treatment records from the identified VAMC for the period January 1, 1974, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request the entirety of the Veteran's service personnel records, to include his 201 personnel file.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the Veteran for an appropriate VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis identified on examination is etiologically related to the Veteran's service or any incident therein.  If the examiner concludes that the Veteran has hepatitis which was incurred in service, the examiner should state the etiological factor leading to the hepatitis.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records, lay statements of the Veteran regarding his risk factors experienced during service, and his post-service history.

4.  Schedule the Veteran for an appropriate VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his hypertension.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  The examiner should respond to the following:

a)  Is the Veteran's hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected diabetes mellitus, type II; if not,

b)  Is the Veteran's hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (increased to a permanent measurable level) by the Veteran's service-connected diabetes mellitus, type II.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile opinions with the clinical evidence summarized in this Remand.  

5.  After completion of the above, the RO should review the expanded record and determine if either of the benefits sought can be granted.  If either benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


